Opinion by
Winkler, J.
§ 741. A judgment once satisfied in full will not support another execution. The judgment was paid off and discharged by a satisfactory arrangement between counsel representing the judgment creditors and the original defendants, Lubbock & Son. It was also shown that plaintiffs’ counsel was satisfied with and accepted the arrangement of settlement, and refused to proceed with an execution to enforce the collection of the judgment by the levy of the execution enjoined in the present suit, for the reason that the judgment had been paid. It seems, further, that the judgment creditor instructed the sheriff not to proceed with an attempt to enforce its collection by levy and sale of the property of appellants. To our minds, the insurmountable obstacle in the way of the appellees is the fact that the judgment upon which the execution rests is paid, and, for aught that is made to appear, the judgment is functus officio, and will not support the execution. The case seems to have proceeded at the trial on the idea that Lubbock & Son bore some such relation to the original judgment as would entitle them over to relief against the sureties of the intervenor, Smith, by subrogation, they having paid the judgment. We fail to find that they stood in such relation.
Eeversed and remanded.